Citation Nr: 1002974	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 
1974 to January 1975 and from July 1976 to February 1979.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO reopened the Veteran's claim for 
service connection for a stomach disorder and denied the 
claim on the merits.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in June 2008.  The hearing transcript is of record. 

This case was previously remanded in August 2008 and for the 
reasons that follow, requires additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Specifically, in its attempt to comply with the August 2008 
remand, the RO requested records from the Southeastern 
Louisiana Veterans Health Care System in New Orleans, 
Louisiana.  In its request, the RO transposed the Veteran's 
social security number.  The Southeastern Louisiana Veterans 
Health Care System responded that it had no records for the 
social security number on file.  Therefore, a subsequent 
attempt should be made to obtain these records, using the 
correct social security number. 

Further, an additional request for records should be made to 
Healthport/ University of Southern Alabama Medical Center.  
The response from the medical facility indicated that the 
expiration date on the request was incorrect.  Therefore, 
upon receipt of the proper release from the Veteran, the RO 
should make another attempt to request these records with the 
correct expiration date for the request. 

Lastly, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA Outpatient Treatment Center in 
Pensacola, Florida for the period from 
September 2008 to the present.  Obtain VA 
treatment records from the VA Outpatient 
Treatment Center in Mobile, Alabama for 
the period from August 2008 to the 
present.  Any negative response should be 
noted in the claims file.

2.  Obtain records from the Southeastern 
Louisiana Veterans Health Care System, 
Foster Operations Center, P.O. Box 61011, 
New Orleans, Louisiana, 70161-1101, for 
the period from September 1980 to August 
1982 regarding a stomach problem and 
examinations. Also send any treatment 
records related to the private doctor to 
whom the Southeastern Louisiana Veterans 
Health Care System referred the Veteran. 

The RO should ensure that the records 
request form contains the correct social 
security number on the front page of the 
request. 

3.  Obtain records from the Healthport/ 
University of Southern Alabama Medical 
Center, 2451 Fillingim Street, Mobile, 
Alabama 36617 for the period from March 
1981 through 1984. 
 
4.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  Readjudicate the issues on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

